NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 16, 2018*
                                 Decided March 16, 2018

                                          Before

                          FRANK H. EASTERBROOK, Circuit Judge

                           DANIEL A. MANION, Circuit Judge

                          DIANE S. SYKES, Circuit Judge

No. 17-2142

MICHAEL E. BARGO, JR.,                       Appeal from the United States District Court
    Plaintiff-Appellant,                     for the Central District of Illinois.

       v.                                    No. 16-CV-3273

BRUCE V. RAUNER, et al.,                     Colin S. Bruce,
    Defendants-Appellees.                    Judge.

                                        ORDER

        Michael Bargo is frustrated with the State of Illinois’s budget. He blames the
State’s financial situation on the state constitution’s “pension protection clause,” which
provides that membership in a pension system sponsored by the state, its agencies, or
its political subdivisions “shall be an enforceable contractual relationship, the benefits
of which shall not be diminished or impaired.” ILL. CONST. art. XIII, § 5; In re Pension
Reform Litig., 32 N.E.3d 1, 4, 45 (Ill. 2015). As Bargo sees it, this provision unfairly

       * We agreed to decide this case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 17-2142                                                                            Page 2

advantages state pensioners over other Illinois residents, necessitating huge payments
to program funds, with the result that taxes have to be raised and funds diverted away
from public services.

       Bargo brought suit in federal district court against the governor, the state
attorney general, and the leaders of both chambers of the state legislature. He sought a
declaration that the pension-protection clause violates his federal right to equal
protection and an injunction that would prohibit the state from enforcing the pension-
protection clause or any derivative legislation. The judge dismissed the suit with
prejudice, reasoning that these provisions of Illinois law do not create classifications
that violate the federal constitution.

        On appeal Bargo raises numerous challenges to the judge’s ruling, but we need
not address them because a fundamental flaw dooms the suit: Bargo lacks standing to
litigate his generalized grievance about the Illinois Constitution in federal court. To
invoke Article III standing, a plaintiff must allege, among other things, that he has
suffered a concrete and particularized injury. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540,
1548 (2016); Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).

        Even with the benefit of liberal construction, Bargo’s pro se complaint does not
plausibly plead such an injury. Bargo alleges that the pension-protection clause
advantages public pensioners over other Illinois residents, but “[t]he mere allegation of
unequal treatment, absent some kind of actual injury, is insufficient to create standing.”
Johnson v. U.S Office of Pers. Mgmt., 783 F.3d 655, 665 (7th Cir. 2015). And even if, as
Bargo alleges, the funding of public pensions in Illinois results in higher taxes and fewer
public services, those injuries are borne by millions of Illinois residents, making these
injuries too generalized to confer standing on Bargo. See Schlesinger v. Reservists Comm.
to Stop the War, 418 U.S. 208, 220 (1974); Ass’n of Am. Physicians & Surgeons, Inc. v.
Koskinen, 768 F.3d 640, 642 (7th Cir. 2014); Rifkin v. Bear Stearns & Co., Inc., 248 F.3d 628,
632 (7th Cir. 2001).

       Because Bargo lacks standing, the judge should not have reached the merits of
his suit. We thus VACATE the judgment and REMAND with instructions to dismiss for
lack of a case or controversy. We DENY Bargo’s request for en banc hearing.